The plaintiffs are the widow and the forced heirs of Philip Thompson, who died in this city on April 21, 1917. They bring this suit to annul a certain instrument executed by said Thompson in favor of the defendant on December 30, 1889, conveying certain described property situated in this city, this property being community property between said Thompson and his said wife.
As the character of the instrument and its legal effect is the sole question in the case, we shall insert here the pertinent provisions, omitting the description of the property and unimportant details:
  "That in consideration of the interest he [Thompson] takes in the education of the children of this community and in the promotion of learning, he does by these presents, convey, transfer, assign, set over and deliver under title of a conditional donation, unto the Société Catholique d'Education et Litteraire, domiciled in this city and duly incorporated under and by virtue of an act of the legislature approved April 30, 1847," * * * etc.
"The estimated value of the said property is seventy five hundred dollars."
"To have and to hold the same unto the said donee, its successors and assigns forever by virtue hereof, subject to the following expressed terms, conditions and stipulations, to wit:
"1. That said property shall be used exclusively for educational purposes.
"2. That said school shall always be under the direction and control of the Jesuit Fathers.
"3. That in case the said property shall at any time cease to be so used, or shall cease to be under the control of the Jesuit Fathers, ipso facto, it shall revert to said Philip Thompson, or his heirs."
  "It is further agreed and understood however, that the said donee shall have the right to sell, dispose of or lease the property presently *Page 878 
donated, in case that at any future time another location for the school should become necessary, in which event, the proceeds of the sale of said property or any other property in which said proceeds may be invested shall revert to the donor, or his heirs under the above conditions just the same as the property herein donated would do if not alienated."
The act was accepted by the Right Reverend John O'Shanahan, president of the defendant corporation.
It is admitted in the petition that the defendant went into actual possession of the property immediately after the act of so-called donation, and has continued in such possession without interruption, making use of said property for the purposes intended by the grantor.
There is no charge of nullity or of irregularity as to form. There is no intimation that the husband contemplated the perpetration of any fraud on the rights of his wife. There is no suggestion that the charges and conditions imposed on the grantee were not equivalent to, or were of less money value than, the value of the property conveyed.
The plaintiffs do not question the capacity of the donor to make, or of the donee to accept, the donation for the object and purpose recited in the act. Indeed, such a contention could not be made in view of Act 124 of 1882.
  "Donations and bequests are permissible to trustees for educational, charitable, or literary purposes, or for the benefit of institutions, existing or to be founded, the object of which is to promote education, literature, or charity." Succession of Meunier, 52 La. Ann. 80, 26 So. 776, 48 L.R.A. 77.
In the charter of defendant corporation the declared object of the corporation is:
  "* * * For the purpose of establishing and conducting colleges, schools, and other literary and scientific institutions in this state, and building and maintaining churches of the Roman Catholic faith, under the name of Catholic Society of Religious and Literary Education." *Page 879
The particular ground of nullity alleged by the plaintiffs is, that the instrument on its face evidences a gratuitous donation in violation of article 2404 of the Civil Code, which declares that the husband can make no conveyance inter vivos by a gratuitous title of the immovables of the community, unless it be for the establishment of the children of the marriage. From which it is argued that the act as a donation was null ab initio for the whole of the property attempted to be conveyed.
The contention assumes that the conditions, charges, or burdens stipulated and imposed upon the alleged donee were not such as to constitute the donation an onerous one and to take it out of the category of a gratuity or liberality. If this assumption as a matter of fact or of law were true, then the authorities cited and discussed so elaborately in the brief of plaintiff's learned counsel would be applicable, at least to the extent of the widow's interest and the legitime of the forced heirs. See Snowden v. Cruse et al., 152 La. 144, 92 So. 764, and authorities therein cited.
As our appreciation of the legal effect and binding force of the instrument under attack is so at variance with the views of the plaintiff's learned counsel, we do not deem it necessary to discuss nor to attempt an analysis of the numerous authorities cited which pertain to donations which are such, pure and simple, and have no application or pertinence to those so-called donations, designated as onerous donations, which are governed by different rules and principles altogether. The Code speaks of three kinds of donations inter vivos:
(1) The donation purely gratuitous, or which is made without condition and merely from liberality.
(2) The onerous donation, or that which is burdened with charges imposed on the donee.
(3) The remunerative donation, or that the *Page 880 
object of which is to recompense for services rendered. Civil Code, art. 1523.
After having so defined, as it were, the three classes of donations inter vivos, it is declared that the onerous donation is not in reality a donation at all, if the value of the object given does not manifestly exceed that of the charges imposed on the donee. C.C. 1524.
And the same is true with respect to the remunerative donation, if the value of the services to be recompensed thereby, being appreciated in money, should be little inferior to that of the gift. C.C. 1525.
  "In consequence, the rules peculiar to donations inter vivos do not apply to onerous and remunerative donations, except when the value of the object given exceeds by one-half that of the charges or of the services." C.C. 1526.
In view of the above plain provisions of the Code, it is perfectly obvious that the instrument at issue upon its face shows that the donor never intended to make a gratuitous and unconditional donation — an act of liberality pure and simple. On the contrary, it is declared in the very beginning of the instrument that the conveyance was "under title of a conditional donation," the terms, conditions, and stipulations being expressly stated. In the face of these recitals of the act we are unable to conceive by what process of reasoning it can be said that the act was without charge or condition on the donee, and was a simple donation or liberality as defined in the first paragraph of article 1523, C.C.
That the provisions that the property should be used exclusively for educational purposes by the donee and that the school should always be under the direction and control of the Jesuit Fathers, were conditions, charges, and burdens imposed upon the donee, within the contemplation and meaning of the articles of the Code, can hardly be gainsaid. That they were conditions and charges which the donor had the right to *Page 881 
impose and the donee had the legal right to assume is not open to controversy. The conditions and charges thus imposed and exacted of the donee impresses upon the donation the character of an onerous donation, or, more properly speaking, an onerous contract, and is not subject to the rules peculiar to real gratuitous donations.
  "An onerous donation, when the value of the thing given does not exceed by one-half that of the charge imposed, is not subject to the rules prescribed for donations inter vivos; and an action for its dissolution must be governed by the rules relating to ordinary contracts." Pugh v. Cantey, 33 La. Ann. 786; Succession of Dopler v. Feigel, 40 La. Ann. 848, 6 So. 106.
The rule is well settled that a donor may impose on the donee any charges or conditions he pleases, provided they contain nothing contrary to law or good morals. C.C. 1527; Voinche v. Town of Marksville, 124 La. 712, 50 So. 662.
There was certainly nothing contrary to law or good morals in the donation under consideration, and the donor had the legal right to designate the object to which he desired that the property should be devoted, and, when he charged that the donee should use the said property for educational purposes, he was imposing a condition, a burden on the donee, that took the transaction without the rule governing gratuitous donations inter vivos.
Our conclusion is that the instrument sought to be annulled is an onerous contract, within the meaning of Civil Code, art. 1524, and is not subject to the rules governing donations purely gratuitous. This fact appearing upon the face of the petition and the annexed instrument, the exception of no cause of action was properly sustained.
The judgment appealed from is therefore affirmed, at the costs of plaintiffs appellants.
ROGERS, J., recused. *Page 882 
                          On Rehearing.